Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 1of 53

IN THE COURT OF COMMON PLEAS OF LEHIGH COUNTY, PENN SYLVANTA
CRIMINAL DIVISION
COMMONWEALTH OF PENNSYLVANIA

Case No. MD-0369/2019
vs.

TONIA SCOTT,
Defendant

    

ope
Bogs
22 9
Re
ORDER oe a
. ee -9 <
ae Oe gy
- sm 9
AND NOW, this Lath day of February, 2020, upon considerattoge of te
Defendant’s Petition to Dismiss and Void Warrants Due to Defect of Jurisdiction
(Indian/Tribal Authority), fited January 28, 2020,
IT IS HEREBY ORDERED that the Defendant’s Petition to Dismiss and Void
Warrants Due to Defect in Jurisdiction (Indian /Tribal Authority) is denied.t
i He i
( j3o jupren™
Le Seve dco

Apert alee,
a Maria L. Danto

 

 

A “Tt is well settled that states have criminal jurisdiction over reservation Indians for

crimes comrnitted off the reservation.” Commonwealth v, Monture, No. 340 ‘WDA, 2014, Pa.
Super. WL 10753772 at *3, £n. 2 (Pa. Super, 2014} (citing Mescalero Apache Tribe v. Jones,
ad 411 U.S. 145, 148-149 (1973)}.

pe .

. The Defendant’s vehicle was stopped in the City of Alentown, near Vultee Street in
ty Lehigh County, Pennsylvania, when she teceived the citations in ques
yee apprehension is more than sixty

tion. The location of her

(60} miles away from the Saw Creek and Pine Ridge Indian |

is a citizen, in Bushkill, Peoneyl u
found to be violating Penns

il, jivania. Because the Defendant was
yivania Motor Vehicle laws.in Allentown, Pennsylvania while present

in the jurisdiction, the Lehigh County Muni

.. for those offenses.

cipal Courts have jurisdiction over the Defendant

Evhibit db
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 2 of 53

Case 1:17-cv-01682-CM Document 4 Filed 04/06/17 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TONIA SCOTT,
Plaintiff,
~AgAINSE- 17-CV=1682 (CM)
PINE RIDGE COMMUNITY

ASSOCIATION: JOSEPH PERITORE, TRANSFER ORDER

President; THERESA ELLIOT,
Vice-President; KAREN SIEGEL, Treasurer,

 

Defendants.
COLLEEN MeMAHON, Chief United States District Judge:
Plaintiff Tonia Scott brings this pro se action invoking the Court’s diversity jurisdiction, 28

U.S.C. § 1332. Plaintiff, an “Aboriginal Indigenous/Native American Indian woman,” filed this

 

 

 

action against the Pine Ridge Community Association and its president, vice-president, and
treasurer over a real property dispute. Plaintiff resides in New York, and the property and
Defendants are located in Bushkill, Pike County, Pennsylvania. For the following reasons, the
Court transfers this action to the United States District Court for the Middle District of
Pennsylvania.
BISCISS HON
Linder the general venue provision, a civil action may be brought in
(3) a judicial district in which any defendant resides, if all defendants are residents of the
State in which the district is located; (2) a judicial district in which a substantial part of the
events or omissions giving rise to the claim occurred, or a substantial pact of property that
is the subject of the action is situated; or (3) if there is no district in which an action may
otherwise be brought as provided in this section, any judicial district in which any

defendant is subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). Por venue purposes, a “natural person” resides in the district where the

person is domiciled, § 1391(c)(1), and a corporation or other entity with the capacity for suit

Exh ibd ©
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 3 of 53
Welcome io the Pike County Real Property Off cial Records

L217

 

 

SD srine Search Basults Search Results for Pike, PA
bono. ® Click the magnifying glass ta preview the document (displayed at the bottom of the screen),
Documents From:01/01/1930 Result Matches: [1-6 of 6]
To: o2/ /16/ 2017 Name Series Type Tile Date Ruanber Volume = Page Fast Data bones
Search Type: {Ran ma ASCOFFTONIA Grantee DEED 1/29/2012 00000607 002379 2322 12/21/2011 4
tame: BEGTFTONIA —) SASCOTRTONIA Grantor DEED 6/10/2016 00004511 002497 GOSS 5/11/2015 3
. S SCOTT TOMIA Grantor AFFIDAVIT 1O/11/2016 DOGOBZ97 OO2506 1601 fo/ifeoie 4
cumple: Sateen ®.SCOTLTIONIA Grantee AFFIDAVIT 10/11/2046 00008297 002506 1601 10/1/2016 4
ast , ASCOTTYONIA Grantor APFIDAVIT 2/1/2017  aoocioc2 O02516 06526 io/i/aoie 4
‘Boi Fl R SCOTT TONTA Grantee AFFIDAVIT 2/1/2G17 800G1LO8? BOTSLE as26 LO/L/201E 4
t oaistey Typest . .. Detail Results Previews
*Search all Registry Types = Number File Bate inst, Date
INISGELLANEOUS :
POWER OF ATTORNEY 201700001002 2/1/2017 10:49:00AM 10/1/2016
[CLEANGGREEN Type Liber Page # of Pages
Recorded Date: (AFFIDAVIT ) ooasié o526 4
cot erin TH
picasso 1 Sevies Name
ia Mat | 7) Bs * Grantor SCOTT TONIA
TSearch | ze _? Results Per Page Grantee SCOTT TONIA

i Progeily OF cial Recalls Search
© 2017 Conduent Business Services, LLC. Alf rights reserved.

> hilps:/pa.ustandrecords.cotn /palr2/eontroller?name=SCOTT: *TONIAGverlfied_doos= &rawincrement=258commendiag= sear chByName!0optilag=SearchCa.. Ww
TONEY Ge re

Hering

Peri PERE igh

mete ee

TEL te ete 1 ot ee

TRCN AEy cpa

TI aay

1-1
Case 1:21-cv-03723-GBD-SN Document

Tae ath, ot mee yy Thy

Filed 04/27/21 Page 4 of 53

ineérumant Bock Page
JEL TRIO: OF 2Fi4 Bog

DECLARATION OF OWNEPRShp AFFIDAYTT
the owner of real property commonly known as Pine Ridge, Bushicill,

Perineyivania. which said Property is located in the unincorporated cansus-
designated place oF enmar Towrnshi Gushicitl Pen lvania, more
“Particularly described as:

      
   

   

| Nae Coordinates: Latitude: 41, 150833 Longitude: -74.69
41,1402 “74.986
41,13135 75.00135
A1.1466332431681 ~74,99482 575447934
41.15669 98 89067

| 41,.1309° hj  74.9916° W

My ownership of this Property is evidenced from inheritance and in accordance to

Absriginal ttle and original indian Hitle, Legal precedence iNustrates the

following:

1. As an Indigenous American Indian woman, I have Aboriginal

beoples to customary tenure Persist after the aSsumption of

. S0Veréignty under Settler colonialicin, All jurisdictions are iN agreement that
aboriginal title is inalienable, except to the national Sovernment, and that it
may be held either individuatly of collectively, Aboriginal title js also referred

(0 a8 indigenous ttle, native tide and original Indign ttle
@. “Non- Indian bodies have na authority to tithe land, onty to pay
Page 4 of 4

ay Co

Be fhef f =
tet seg

epee

oP tte gees pee ate re

FE ee tem aa

PORT aan

NENTS ee reg as
'

ST esr ng

1 Page 50f 53
03723-GBD-SN Document 1-1 Filed 04/27/2
Case 1:21-cv- -

b.

hy

Instrument Bank Poea
201 700 nes OR wst4 527

Compensation”, United Stata ¥. Aleea Band of Tiflamookes

Consider, also, these wards of Justice Mansfletd in Oneida:

"This right of Sccupancy which the Indians retain untit validly
extinguished has bean variously termag aboriginal tHe, unrecognized
title, original Indian title, or simply Indian ffle,”

ore LM. Georgia, 31 Us. $15 (1832), the Supreme Court
called Indian Nations "the Undisputed POssessors of the Soil, from time
immernorial", te also held that the Indians "were admitted to he the
rightful Sccupants of the Soll, with a legal as weil AS Just claim to
retain Possession .of it, and to use if according to their Own- discretion”
United States #. Cook, 86 Us. 5¢a (1874), the Court held: “This
Fight of use’ and CCcupancy by the Indians Is unfimited, They may

exercise it at their discretion”, Id. at 593,

United Stares y. Cook, SUPra, (2) “Indians are the equivalent of life

tenants on their lands’

in Johnson wy. Melntosh, "The Court guarantee tha, occupants

Protection from intrusion." gq. at 1371-72

     

United Statas ¥: Klamath ane Moacac Tribes, SUBra, which took a

similarly expansive view of Indian title right of Occupancy as jt existed

brior ta any treaty,

In Minnazssts ¥ Hitchcock 185 U.S. 373 (2802),” the court
ene ee Se Cucoct.

acknowledged that confessedly the fee of the land Was in the United

Page 2 of 4
ee,
ree

Case 1:21-cv-03723-GBD-SN Document 1-1 Filed 04/27/21 Page 6 of 53 .

laste inian £
ASL TOO oR bene “ee

Indians”, Id, at 388-R9,

legally bindin it i
g United Nations General Assembly Resolution, ¢,
1, Genera}
Assembly i |
¥ Resolutions have the same weidht as full-Fledged
§ Gee sources of

internationaf law:

Page 3 of 4
; /21 Page 7 of 53
nt 1-1 Filed 04/27
. - 23-GBD-SN Docume
Case 1:21-cv-037

4 vi :
| Sow I . lastrumenk Barale Faas ~

204 7oono the OR 544 mao

; Dated this 07 day of Oe?’ 20,£6 | .

    

Owner’s Signatura

262 70ono1 ng?
Filed fap Racoed in
PIKE COUNTY, PA

. OH SCHRAE =
NOTARY ACKNOW! EGEMENT gc gta Teas om,
_ APELOATE i

OR Baak 2540 Pose S24 ~ N55

Oe snr ert aren

EXECUTED this day O7 of OC Ba | 2016,
OF NEO Ge

. STATE OF Axe YORK
county or_ én ZAG __

e

Witness my hand and Official saa} hereto affixed On this day of OF 9) ;
moO PO 1 Meena tutu Teeth tse aenas ontgaeey Te
Notary's Public sonore. xb
HENRY CALDERON
Notary Pubtic Siate of New York
Bs a
My commission expires OF © 207% , Ne, O1CA604370¢8
eee. ae

Cualified in New York County
Contmission Expires 69-778,20 70
Se tran r tmataay

Page 4 of 4
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 8 of 53

Welcome to the Pike County Real Property Official Records

   
 

7

 

Pont Search: Results Search Results for Pike, PA

  

beans & Click the magnifying glass to preview the document {displayed at the bottom of the screen}.
Documents From:01/01/£930 Result Matches: [1 - 6 of 6)
Jo:02/16/2047 Nama Series type Fila Date Number Volume Page Inst Bate Panes
Search Type: Same : Scot TONIA Grantee OFED 4/28/2912 Hocen607 002379 2322 12/21/2011 4
ame SCOTT TON "= & SCOTT TONIA Grantor DEED 6/10/2016  d00045i1 062497 0055 5/11/2016 3
e tis Lastname Firstrame SSCOTLTONIA Grantor AFFIDAVIT 10/11/2016 00008297 092506 160% 10/4/2016 4
example: Smith John ASCOT? TONIAGrantee AFFIDAVIT 10/11/2016 00008297 002506 1601 10/1/2016 4
; , A&SCOTLTONIA Grantor AFFIDAVIT 2/1/2017 Oo00iso2 oo2516 O526 10/1/2016 4

ASCOTLTONIA Grantee AFFIDAVIT 2/1/2017 oonoia02 092516 0526 1o/i/2016 4
Detail Results Preview:

 

Ss Number File Gate Inst. Bate
ISCELLANEOUS ”

SR TER OF ATTORNEY 201600008297 10/11/2016 11:36:00AM 10/1/2016
CLEANEGREEN erie Type Liber Page # of Pages
Recorded Date: (AFFIDAMIT ) 002506 1601 4

owoneao Eh seviee samme

To _.

wie Ete Grantor SCOTT TONIA

[Search| '25  ¥ Results Par Fage Grantee TON

 

€ 2017 Conduent Business Services, LLC, Alf rights reserved,

nttos:fpa.ustandrecords.com/palr2icontrotter Iname=SCOTT+TON lAawverified docs=&rowincrement=258commandilag=searchByNamelD &eptiar

EXhi bt G-
SETI OS SIR ae

SARE a er

ACT Bogor

oOSSSIRST Tre

ST OS

ae ET BRE

aoe

TTD RS tan a

Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 9 of 53

inske vier

25600008297 pp aaah Pasa

25nd ig én

DECLARATION oF OWNERSHIP AFFIDAVIT

I, Tonia’ Scott, being first duly subscribed and sworn under oath, state that 1 am

the owner of rea} Properties commonly known as Saw Creek, Bushkill, Le) eval

a
“

Pennsylvania 18324 4 which sale} Properties are located in Pike County, Pennsylvania,
more particularly described as large parcels of land and natural resources.

Map Coordinates:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i Latitucte: Longitude:

i_N41,14871° W75,05156°
N41.119475° W75.046271°
N41.12093° W'75,044620
N4i.12092° W75.05164° -
N41.11871° W75.05156°
N4i,14259° W75.05073°
N41.1034364° W75.0426968°

LN41.0890° W?75,0388¢

 

 

 

?

My ownership of these properties are evidenced from inheritance and in accordance

to Aboriginal title and original Indian title, Legal precedence iflustrates the

following:

1. As an Indigenous American Indian women, L, Tonia’ Scott have Aboriginal
title to my ancestral land of North America/ Turtle istand.

2. Aboriginal ttle is a common law doctrine that the land rights of indigenous
peoples to customary tenure Persist after the assumption of
sovereignty under settler colonialism. All jurisdictions are in agreement that
aboriginal title is inalienable, except to the national government, and that it
may be held either individually or collectively. Aboriginal title is also referred

to as indigenous title, native title and original Indian title

Page 1 of 4

Be fbb € EE
ae

Case 1:21-cv-03723-GBD-SN Document 1-1 Filed 04/27/21 Page 10 of 53

 

ingirwaens Book Pase
. BL AnOne se? OR. PEGA Lt

a. “Non- Indian bodies have no authority to title land, only to pay
Compensation’, United States v. Alcea Band of Thiamooks

b. Consider, also, these words of Justice Mansfield in Onefda:

"This right of Gecupancy which the Indians retain until validly
extinguished has been variously termed aboriginal title, unrecognized
title, original Indian title, or sirmply Indian titfe."

c, Worcester v. Georgia, 31 u.s. 515 (4832), the Supreme Court —
called Indian nations "the undisputed possessors of the soil, from time
o immemorial". It also held that the Indians "were admitted to be the
rightful occupants of the soil, with a legal as well as just claim fo

retain possession of it, and to use it according to their own- discretion”

d. United States v. Cook, 86 U.S. 591 (1874), the court held: This

 

right of use’ and occupancy by the Indians is unlimited. They may
exercise It at their discretion. if the lands in a state of nature are not
in a condition for purposes of agriculture, they may be cleared of their
timber to such an extent as may be reasonable under the

circumstances.” id. at 593,

e. United States v. Cook, supra, (2) “Indians ere the equivalent of life

tenants on their lands”

f. In Johnson v. Mcintosh, “The Court guarantee the. occupants

protection from intrusion." Id. at 1371-72

Pape 2 of 4
1
‘ :

PASE et econ

i an

Berra

TEE Samy, ‘rey

oo py

‘arse gers

1 Page 11 of 53
03723-GBD-SN Document 1-1 Filed 04/27/2
Case 1:21-cv- -

Tastrunent Bonk Peis
SLAGMIGRIO7 OF Jens Ane

resolution {UN resolution) is a formal text: adopted by @ United Nations (UN)

body. The United Nations Declaration on the Rights of indigenous

People, signed by United States President Barak Obama is a legally binding
United Nations Genera! Assembly Resolution, General Assernbly Resolutions

have the same Weight as full-fledged sources of international law:

a. "in this Declaration indigenous Peoples are those whe

Embody flstoricas cOntNUIty with Societies which existed prior to

otherwise USED OR ACQUIRED- Article 26 (i)

Page 3 of 4
CORECLIELS TTT

etayauiirs: Sw

TUTMAD SPI Wate

as

fast rusian Haak Page

g
SDL SOMME 297 OR  ZSBA Land

ioe

Dated this C .

 

ZOLA

Filed for Record jy

FIRE COUNTY» FA

State CHBGE RET

iO~1Li-dH4 ae 11534 an,
aFFIpAUTT . 54,00

GR Book ane Pade 14ny — 1404

 

Ret tree ee, Tete eet Pee A eee ete

 

EXECUTED this day OC! op OT REA c016.

STATE oF AU) HC
COUNTY oF___ “Va fy ix

oY a
On this day, personally appeared before me, Toy Ay Ss Ty to me

known to be the Person(s} described in and who executed the within instrument,
and acknowledged that he/she signed the same as his/her voluntary act and dead.
for the uses and Durposes therain mentioned.

Z

mines my hand and official sesi hereto affixed on this day of OT oy
nary
207%

os ;
Notary’s Public soma. Bs

My commission expires

 

HENRY CALDERON
Notary. Publle, State of New York

Page 4 of 4
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 13 of 53

Decree of the Saw Creek and Pine Ridge Indian Communities

A DECREE TO ESTABILISH REQUIREMENTS FOR THE SAW CREEK AND PINE
RIDGE INDIAN COMMUNITIES’ JURISDICTION.

DECREE NO. O01

i, WHEREAS, all Aboriginal/ indian Tile Land Patents (past, present and fisture}
titled by Principal Chief Tonia’ Scott shall be under the jurisdiction of the Saw
Creek and Pine Ridge Indian Comraunitics including tribal court, tribal law

enforcoment andl itthal agencies.

 

 
 

TEREAS, “What can be restated here based on earlier findings is that
iboriginal Title is a “guiet and ancontralied’ possession sui generis”, See
coreia, 30 U.S. 15 (1830.

 

WHEREAS, Aboriginal title creates a legally enforceable property right against
anyone but Congress. Sea ¥. Wetherby, 95 U.S. $27 at 325 (3277).

 

 

WHEREAS, in the Constitution of the Saw Creck and Pine Ridge Indian

Seetion 1. The executive power shall be vested in a Principal Ciel, who
shell be styled “The Principal Chicf of the Saw Creck and Pine Ridge
Indian Communities ". The Principal Chief shall be the original land
patent owner or a direct bloodline matriarchal descendant of the original

 

land patent owner (heredity).
YW, QWHERBAS, The Saw Creck and Pine Ridge Indian Communities is a Native

Americanf Indian tribe, with several county recorded Indian Aboriginal Title,
land patents located in multiple states. “Tt owes from the acknowledgment at
federal common law that Indian tribes are “distinct, independent political
conmmunitics, retaining thew original natunsl rights ...” Senta Ciara Puebis v.
Martines, aunse, 436 US. at 33, "The powers of India tribes are, in general,
"pherent powers of a limited sovereignty which lias never been extinguished.” ¥.
Cohen, Handbook of Federal Indian Law 122 (1945)" (Emphasis in original).
United States v. Wheeler, 435 U.S. 313, 322 (1978). It is the long history, which
predates the dounding of this country, of tribes "as self-governing sovercign
political communities” which establishes their claim of sovereignty. H4., af 323.
See aise Cherokee Nation v. Babbitt, 117 3a 1489 (D.C. Clix. 1997) (‘Tribal

 

 

 

 

sovereign imanunity not derive for an act of Congress, but rather is one of

Page 2 ofS

Shu bi £ he ()
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 14 of 53

Sess pone Nv sovereignty wich ever bre

a a 4 :

 

 

WHEREAS, all Aboriginal / indian Title lands recorded t oy Principal Chief
Tonta' Seott (past, prosent and fisture) shall NEVER be in TRUSTED by a
S0vendsient enc/or corporation and/or company and/or siganization and/or
individual (@. Az Aboriginal / indian Tite lands rocanded by Principal Chicf

Tonle’ Seott (past, present and fatuce} shall be governed and maintained by direct
bloodline tribal members,

VEL ‘WHEREAS, NG PRINCIPE. PAL CHIEF SHALL BE A PIGURE HEAD,
GME MUST COMPOERM TG THE DUTIES AS DRECTED Bi THE s Aw
CREEK AND FINE RINGE DIAN COMMUNITIES" CONS
DECBRES.

     

 

GGUEAS. membership into the tribe is by direct bleodtine to the
Aboriginal f fadion Title holier, Principal Chief Touia! Scod and/or kinship to the
Aboriginal / indian Title holder, Principal Chief Tonis’ Scott; as well es the
requirements in the Constitution of the Saw Creek and Pine Ridge Indian
Commmmnities, Article TY. Citizenship, Sertion 1. All citizens of the Saw Creek
and Pine Ridge Indien Communities must be original enrallece or descendants
origivel enrollees feted onthe Sew Crock and Pine Rides indian Com
Rolls. Earnilment requirements arc in conjanction with a minknam of 30% {4
blood quantum of direct American Indian descent.

 

  

 

  

SEAS, the court of invisdiction fir the Saw Creek and Pine Ridge Indian
mumiuiniities shall be the Saw Creek and Ping Rides Indian Conmumnltios Tribal
Court. As saied in the COURT RULES OF THE SAW CRERK AND PINE
RIDGE INDIAN COMMUNITIES TRIBAL COURT BANDBOOKR, Section
¥., durisdiction (2), The Tribal Court shall have original jurisdiction extending to
all cases, matters or nonteoversics arising under and as suey bs fisited by the
iv, orGnances, reguistiong, casioms amd judicial decisions ofthe Saw Creck
and Pine Ridge Indian Communities. In alliance with, Wiiligmes » Ze:

217, 220 (1959), Tribes possess the inherent authority *to make their 6 own laws
and to be ruled by them.” And “within the boundaries of Indian lands, tribes can
regulate like any other goverament”, Atiiason Trading Fost y, Shirley, 532 US.
643 (266i.

%. WHEREAS, there shall NEVER be a contract in waiving our tribal inherent
soversign immunity for iiigation and/ or arbitration within and with States and/or
counties and/or municipalities andor avy form of local sovermments, periaiing

 

 

 

Page 2 af 5
Case 1:21-cv-03723-GBD-SN Document 1-1 Filed 04/27/21 Page 15 of 53

ay Arizona. Jax Commission, 411 0,8. 164
973, The te trend has been: away from the idea of inherent hi Indian sovereignty as a
bar to state jurisdiction and towards reliance on federal pre-emption... the modern
cases thus tend fo avoid reliance on plaionic notion of Indian sovereignty amd to
look instead to the applicable treaties and steintes which define the limits of state
power...” “From the very first days of our government, the federal government
had been permitting the Indians largely to govern themselves, free from state
interference “, DD., at 686-687, 6

 
 

 

SE. WHEREAS, and the Supreme Court has stated that as a matter of federal
policy aid comity, matiers within the irihe’s Awisdiction "presumptively" lie in
tribal court. Jawa ius, Co. v. LaPlante, 480 US 9, 18 (1987); As a sosnlz,
sven where federal court jurisdiction exists over a case involving tribal court
jurisdiction, “a iederal court should stay its hand until efter the tribal comt has
bed a full opportunity to determine its own jorisdiction” Strate y. A-i
Coptrectors, 520 U.S. 438 (2997).

 

sg River Band, (2080) koiding that tribal

courts deserve full faith and credit si since ve they ai are the court of an independent
sovereign. As confirmed in the CIVEL REGHTS ACT OF 1968 [Public Law
58-284, 82 Stat, 73] amd the 26 U.S.C. Title 25 —- INDIANS CHAPTER 15 -

NSTITUTONAL RIGHTS OF INDIANS $1322. (> Farce and effect of
tribal ordinances or customs, Any tribal ordinance or custom heretotre or
hereafter adopted by an Indian tribe, band, or community in the exercise of any
authority which i may possess shall, if not inconsistent with any applicable civil
law of the Stats, be given fill force and effect in the determination of civil causes
Agr, 11, 1968,

 

 

 

 

 
 

of action pursuant to this section, (Pub. L. 98-284, title IV, §422,

 

WHEREAS, Tribes have been exercising political and cuttural
covereignty since lang before the establishment of the United States, and their
soyervignty is hesed not on any federal authority, but on principles of

 

Page 3 of 5
Case 1:21-cv- -
cv-03723-GBD-SN Document 1-1 Filed 04/27/21 Page 16 of 53

 
  
 

4 o
RPd ed Seen

oa rast

  

LEAS, ihe Unied Sinics of America is a charter member of the

Saad feral $A rita

xYL WER

United Nations. A Linked Nations resolution cM vesolution} is a formal text
a legally binding United Nations General Assembly Resolution, General
Assembly Resolutions have dhe same wells a8 Silt deed soarces of
internation law:

     

PRE Sus

erent Fe ets ts £

   

   

a. Indigenous peoples HAVE THE RIGHT TO THE LANDS,
jerritories and RESOURCES which they have traditionally owned,
occupied or otherwise USED OR ACQUIRED- Article 26

& Indigenous peaples HAVE THE RIGHT TO OWN, USE, develop
and control the LANDS, iervritories and RESOURCES that they

possess by reason of troditional ownersiip oF other traditional
gceapetion or use. AS WELL AS THOSE WHICH THEY HAVE

OTHERWISE ACQUIRED. —Aptiele 26 (2)

XV. WHEREAS, in Ive Panueie Mavanse: 175 US. 677 (1989) Federal

 

courts may look to customary international law because it is an integrated part
of American law.

. Cooper v. Agra, 358 US. | (1958) The states are bound
by the decisions of the Supreme Court and canmot choose to ignore them.

 

 

WHEREAS, i Apepat t De pin. BA OS. 56 (1899) State cowts

cant issue rulings that contradict the decisions of federal courts.

       

 

WHEREAS, Slate courts, like federal cour’, have a * comstiten
obligation” to safeguard personal liherties and to uphold federal law. Steme ™.
Powell 418 US 463, 263. C2 4827, 49 E. Ed, 28 1067.

peeae

 

      

  

oi

 
 

REE HEREAS, the abligation of state cows @ give full fect to federal law
ia the sane os that of federal courts. New York v. Eno. 155 US 89, 19S. Ct, 3,

39 1, Ba, 89.

 

Page 4085
Case 1:21-cv-03723-GBD-SN Document 1-1 Filed 04/27/21 Page 17 of 53

 

ERE. WHEREAS, in Popasvlvania y 256 US.AST (2556), was
« Unused Sintes Supreme Court case that established a precedent for
the preemapiion of United States Federal law over State laws.

ERY, "WHEREAS, in Worcetery. Goorem, 33 0S. 515 (1833}, the Supreme
Court called Indian nations "the undisputed possessors of the soil, rom time
immemorial". # alee held that the, “Ladious were adedlffed fo be ‘be rived

with a leoal as weil as just claim td retain possession of if

      

 

BE IT RESOLVED THAT. the Saw Creek and Pine Ridge Indian Communities’ sequirernents
shall be evacted.

i, Principal Chiefand Indian’ Aboriginal Title Oamer Tonia’ Scott of the Saw Creek and Pine
Ridee Indian Communities, do heveby certify that Decree # O01 is true and exact as approved by
dhe Teibal Council in a special meeting called on Febcuary 10, 2038.

 
 

fake seoagee Er arts a eer pe
Principal Ciel and Indien! doingl Fille
Dmmer Tonia’ Seot ofthe Saw Creek and Pine
Ridge indian Communities

 

AETEST:

| cio on ‘
Lo sonnet _.
Court Clerk of the Sa" fveek and Pine Ridge
Indian Communities

 

Pape S ofS
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 18 of 53

Decree of the Saw Creek and Pine Ridge Indian Communities

A DECREE TO CONVEY PRINCIPAL CHIEF TONIA’ SCOTT’S ABORIGINAL/
INDIAN TITLE- LAND PATENTS AND CONTRACTUAL PROPERTIES INTO THE
SAW CREEK AND PINE RIDGE INDIAN COMMUNITIES’ JURISDICTION.

i. WHEREAS, all Aboriginal/ Indian Title Land Patents (past, present and future)
titled by Principal Clef Tonia’ Scott shall be under the jurisdiction of the Saw
Creek and Pine Ridge Indian Communities Including tribal court, tribal law
enforcement and iribal agencies.

iL. WHEREAS, “What can be restated here based on earlier findings 13 that
Aboriginal Title is a "guiel and uncontralied’ possession sui generis”, See
Cherokee Nation », Georgia, 30 U.8, F5 (1837).

Hi. WHEREAS, in the Constitution of the Saw Creck and Pine Ridge Indian
Communities, Articie VI. Execative,

Section 1. The execttive power shall be vested in a Principal Chief, who
shall be styled "The Principal Chief of the Saw Creck and Pine Ridge
indian Commtinities * . The Principal Chief shall be the orightal fand

land patent 0 owner er (heredity),

TV, WHEREAS, The Saw Creek and Pine. Ridge Indian Comvatinities is.a Native
American/ Indian tribe, with @ county recor ded indiari/ Aboriginal Title, laid
patent located in the state of Pennsylvania, “ft owes from thé acknowledgment at
federal common law that indian tribes are “distinct, independent political
communities, retaining their original natural tights ...” Santa Clara Preble v.
Martinez, supra, 436 U.S. at 35. "The powers of Indian ttibes are, in general,
“nhererit powers of a lihited sovereignty which has never been extinguished." F.
Cohea, Handbeok of Federal tidian Law 122 1945)" (Emphasis if original).
United Siates v. Wheeler, 435 0.8. 313, 322 ¢ (1978). it is thé long history, which
predates the fourdiiig of f this country, Of tribes "as self-governing sovereign
political communities" which establishes their claim of sovereignty. Id. af 323.
See alsa. Cherokee Nation v. Babbitt; 117 B36 1489 (D.C, Cir. 49975 CTribal
soveréign immuttity does pot détive. from ant act of Congress, but rather is one of
the inherent powers of a limited sovereignty which has never been-extinguished."}

 

¥. WHEREAS, the court of jurisdiction for the Saw Créek abd Pine Ridge Indian

Page Lof3

Ayfolr € IL

 
Case 1:21-cv-03723-GBD-SN Document 1-1 Filed 04/27/21 Page 19 of 53

Communities shall be the Saw Creek and Pine Ridge Indian. Communities Tribal
Court. As stated in the COURT RULES OF TEE gavy CREEK AND PINE
RIDGE INDIAN COMMUNITIES TRIBAL COURT HANDBOOK, Section
Y., durisdiciion (1), The Tribal Court shall have original jurisdiction extending to
afl cases, matiers or controversies arising under and as may be Hinited by the
laws, ordinances, regulations, customs and judicial decisions of the Saw Creek
and Pine Ridge Indian Communities. in alliance with, Williams v. Lee, 358 U.S.
217, 220 (1959), Tribes possess the inherent authority “to make their ows laws
and to be ruled by them.” And “within the boundaries of Indian lands, tribes can
regulate like any other goveriiinent”. Aikingan Trading Post v, Shirley, 532 U.8.
644 2002). —_ .

Vi. WHEREAS. Monetary proceeds from the Aboriginal/ Indian Title Land Patents

(past, present and future) tifled by Principal Chief Tonia’ Seott shall be allocated

cowards the Saw Creek an Pine Ridge Indian Communities tribal government's
fiscal budget.

VEL WHEREAS, “The Indian title, such.as-it was before the treaty .-

consisted of the usufruet and right of occnpancy and “enjoyment; and," so-lGng
ag if continued, was superior to and exeluced those claiming the seserved lands by
patents made subsequent to the ratification of the treaty; they could not disturb the
occupants under the Indian title: Thatan action for ejectment could he
maintained on art i adiaw dighi fo occupancy and usd, is not oper to question.”

Citing Jelmson ¥. Melitesh (1823), supra. jd, at 232.

VTE. WHEREAS, the Supreme Coult Has-relied on tie right te extinde others

as the basis for recognition of constitutional property interests in land. See
College Savings Bank y. Plorida Prepaid Postsecondary Educ, Ramen Ba.,.
£27 U.S, 666,673 (1999) (“[ifhe hallmark ofa protected property interest lini the
constitutional sense] is the right to exclude others.”). It has long been the law that
Indians holding land under aboriginal fillemay maintain an-ejectment aetion
against trespassers: Marsh v.. Brooks, 49 U.S. 223, F37 (1858) (the right of
ejectment “is not open io question”); See also, Cineida Indian Nation v. County
of Oneida, 470 U.S. 226 (1985) (Indidis may maintain trespass actions for
violations of their land rights).

{, WHEREAS, in the Consiitation of the Saw Creek andl Pine Ridge Indian

Communities, Article X Fiscal,

A. Section 1. The fiscal. year shall commence oi the first day of October in
each yeat, unless ctherwise provided by law.

Page Bots
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 20 of 53

B. Seetion 2. The Saw Creek and Pine Ridge Tndian Corarmunities Tribal
Council shall provide by law for. anmual expenditure of finds, and tite
source from which funds are to be derived, to defray the estimated
expenses of the Executive, Legislative, and Judicial branches and the
departments of government of the Saw Creek ahd Pine Ridge indian

Communities for each fiscal year. The budget shall not.exceed estimated
revenues.

Xx. WHEREAS, in Worcester v. Georgia, 31 U.S, $15 832), the Supreme Court
called Indian nations "the. undisputed possessors of the soil, from time
immemoxral™. Tt also held that the, “indians were Gdmiited to be the rightful
occupants of the soil, with a legal as well as just claiti #6 retain possession Of iz
vind to use iL according to their own- discretion”.

Bk IF RESOLVED THAT, all Aboriginal/ Indian Title Land Patents (past, present and fiture)
titled by Principal Chief Tonia’ Scott shall be under the jurisdiction of the Saw Creek and Pine

Ridge Indian Communtties including branches such as the ‘gibal court,-tribal law enforceiment

and tribal agencies.

Certification

i, Principal Chief and Indian/ Aboriginal Title Owner Tonia’ Seott of the Savy Creek and Pine.
Ridge Indian Communities, do hereby certify that Decree # O1Lis trae and exact as.approved by
the Tribal Council in a special meeting called on February 01,2019.

       

fg a ge 8S BF 4 wo fo
foe Le thee S 2 pe i. et ¢ sompsset a a whl j
PrincipalChief and Indias? Aboriginal Title
Owner Tonia’ Scott of tle Saw Creek and Pine

Ridge Indian Communities

ATTEST:

pee ternere eating

To C7 spendben.

SP yg Ren iia Ef
Rosemary Scott, Reeqrding Secretary atid
Court Clark of the-Salw Creek and Pine Ridge
Indian Communities

rt

 

Page Soff
| Case 1:21-cv-03723-GBD-SN Document 1-1 Filed 04/27/21 Page 21 of 53
é fhe ys suf a A f 4 : fog _ ; , f _. ‘ fj f - 3 Brg .
Hie Ainptves AND, jbbints “PA L fies bpafp fren! SUbL BA SsABALS

vo Be :

 

Cross References
This subchapter is referred to in 25 USCS § 1755

§ 1321. , 7 Assumption by State of criminal jurisdiction
Oe 15
(a) Consent of United States.
(1) In general. The consent of the United States is hereby given to any State not having
jurisdiction over criminal offenses committed by or against Indians in the areas of Indian
‘country situated within such State to assume, with the consent of the Indian tribe occupying
the particular Indian country(or‘part thereof which could be affected by such assumption,
such measure of jurisdiction over any or all of such offenses committed within such Indian
country or any part thereof as may be determined by such State to the same extent that such
State has jurisdiction over any such offense committed elsewhere within the State, and the
criminal laws of such State shall have the same force and effect within such Indian country or
part thereof as they have elsewhere within that State.
(2) Concurrent jurisdiction. At the request of an Indian tribe, and after consultation with and
consent by the Attoruey General, the Tinited States shall accept concurrent futisdiction to
prosecute violations of sections 1152 and 1153 of title 18, United States Code, within the
Indian country of the Indian tribe. - —

 

 

 

(b) AHenation, encumbrance, taxation, and use of property; hunting, trapping, or fishing.
Nothing in this section shall authorize the alienation, encumbrance, or taxation of any real or
personal property, including water rights, belonging to any Indian or any Indian tribe, band, or
community that is held in trust by the United States or is subject to a restriction against alienation
imposed by the United States; or shall authorize regulation of the use of such property na
manner inconsistent with any Federal treaty, agreement, or statute or with any regulation made
pursuant thereto; or shall deprive any Indian or any Indian tribe, band, or community of any right,
privilege, or immunity afforded under Federal treaty, agreement, or statute with respect to
hunting, trapping, or fishing or the control, licensing, or regulation thereof.

(April 14, 1968, P. L. 90-284, Title IV, § 401, 82 Stat. 78; July 29, 2010, P. L. 111-211, Title Il, Subtitle
B, § 224(a), 124 Stat, 2271.)

f iM
Zl [s “sw Crull keg tao bate
; x i 4ol

OU oy +. ;
(M8, [tle TL Exim, Seetint

  

USCS 1

@ 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved, Use of this product is subject fo the

restrictions and terms and conditions of the Matthew Bender Master Agreement.

Sehibol O
Case 1:21-cv-03723-GBD-SN Document 1-1 Filed 04/27/21 Page 22 of 53

‘ = a 4 os : i: + } Yo - \ Fy .4 geo at gt iB F iL crore a om OR OF
Tr MaSesée ob \eajolAbreal buy Leal reas, £& REPT RY

arisbiebion Upon” Sb wte Cofels teu buwe Ne Sweets bien

af ik sg e os me . j i ae 4 . A “ a
£ amet, CC bap keep ban cui ola TIA my et aa
be Cw mins BEED bo MOWea bal Dhabas of TE Mb AN KARI

 

 

 

f i . A 1 + ot
yaiG bey nd i at gE RR tae a f Weak AS f f . i . 5 i 4 =
dt Ha RE -ogs pyc pes OT TA vo Poy by eg ae) Jf yf te wi — ey fo Ppeaey
. Hye i \p pal fO@®EleRE Gb Ken APR, 131 br od TLS i
44 Am Jur 2d, Indians; Native American 133, 135, 148, 149. aw

Law Review Articles:

Goldberg: Champagne. Symposium: Indian Law at a Crossroads: is Public Law 280 Fit for the
Twenty-First Century? Some Data at Last. 38 Conn L Rev 697, May 2006.

Leonhard. Returning Washington P.L. 286 Jurisdiction to lis Original Consent-Based Grounds.
A? Gonz L Rev 663, 2011/2012.

Annotations:

Construction and Application of 2 of Federal Public Law 280, Codified At 48 U.S.C.A. 1162 [18
USCS 1162], Under Which Congress Expressly Granted Several States Criminal Jurisdiction Over
Watters Involving Indians. 55 ALR Fed 2d 35.

Other freatises:

Cohens Handbook of Federal Indian Law (Matthew Bender), ch 1, History and Background of
Federat indian Policy 1.07.

 

Cohens Handbook of Federal indian Law (Matthew Bender}, ch 6, Tribal/State Relationship 6.04.

1324. Amendment of State constitutions or statutes to remove legal
impediment; effective date

Notwithstanding the provisions of any enabling Act for the admission of a State, the consent of
the United States is hereby given to the people of any State to amend, where necessary, their State
constitution or existing statutes, as the case may be, to remove any legal impediment to the
assumption of civil or criminal jurisdiction in accordance with the provisions of this title [25 USCS
1321 et seq.]. The provisions of this title [25 USCS 1321 et seq.] shall not become effective with

respect to such assumption of jurisdiction by any such State until. the people thereof have
appropriately amended their State constitution or statutes, as the case may be.

HISTORY:
Act April 11, 1968, P. L. 90-284, Title IV, 404, 82 Stat. 79.

Research References and Practice Aids
Law Review Articles:

Goldberg; Champagne. Symposium: Indian Law at a Crossroads: Is Public Law 280 Fit for the
Twenty-First Century? Some Data at Last. 38 Conn L Rev 697, May 2006.

2h ed ij Na we Tek Al “Doo Keg? Hea © des 1 taD 2 yea
white Mots Apache Tribe y DIischery GUS V3, IP IO

_ .~ ¢ * i thlovai de, ee ey hy 3 aay Gg a os
opto a6 Me viarm ie deg We oh ke FeoelWwe bhe Wie steans w be bhee
fhere i? NE Fale Bg. mY Page 66 of 71 4

i x sal y ‘ vey? mat oat z Le 4 j + } areeereine

ge ty Gye ea ea wat pty og e ! yy 4 45 A ea he e i. oa Ral : ” ee gt oe

A Tip Rg ba Ai \ fap ay EN be. | mt . ! vy a Hae. A 7m ? \, tba te ak A Vi & ad L Pag Ass foe
» a. re a ne ctrenee mo merarantenemttonEtae

yu, t 5 abe
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 23 of 53

[25 FR 3124, Apr. 12, 1960, as amended at 40 FR 20625, May 12, 1975; 48 FR 13414, Mar. 31,
1983]

5 U.S.C. 301; B.S. 463, 25 U.S.C. 2.

§ 1.4 State and lecal regulation of the use of Indian property.

~ (a) Except as provided in paragraph (b) of this section, none of the laws, ordinances, codes,
resolutions, rules or other regulations of any State or political subdivision thereof limiting,
zoning or‘otherwise governing, regulating, or controlling the use or development of any real or
wc! personal property, including water rights, shall be applicable to any such property leased from or
held or used under agreement with and belonging to any Indian or Indian tribe, band, or
community that is held in trust-by the United States or is subject to a restriction against alienation

imposed by the United States.

 

(b) The Secretary of the Interior or his authorized representative may in specific cases of in
specific geographic areas adopt or make applicable to Indian lands all or any part of such laws,
ordinances, codes, resolutions, rules or other regulations referred to in paragraph (a) of this
section as he shall determine-to be in the best interest of the Indian owner or owners in achieving
the highest and best use of such property. In determining whether, or to what extent, such laws,
ordinances, codes, resolutions, rules or other regulations shall be adopted or made applicable, the
Secretary or his authorized representative may consult with the Indian owner or owners and may
considé¢ the use of, and restrictions or limitations on the use of, other property in the vicinity,
and such other factors as he shall deem appropriate.

[30 FR 7520, June 9, 1965]

5 U.S.C. 301; B.S. 463, 25°U.S.C. 2.

§ 1.10 Availability of forms.

CFR 5
@ 2019 Matthew Bender.& Company, Inc., a member of the LexisNexis Group. All rights reserved, Use of this productis subject to the

restrictions and terms and conditions of the Matthew Bender Master Agreement.

coop ff 2 ke
o vhiant
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 24 of 53

UNITED. STATES
DEPARTMENT OF THE INTERIOR

OFFICE OF THE SOLICITOR
WASHINGTON: D.C. 20240

#8 1976 sep

 

Memorandum

Tos . Lawrence A. Aschenbrenner, Assistant Solicitor
Division of Indian Affairs

Fst mane

Subjects: The Nature of Aboriginal Indian Title

  
   

From: Tim Vollmann, Attorn
Division of Indian Affail

In essence, the claim of the Passamaquoddy Indian Tribe is
one for aboriginal Indian title. The Subject most recently
received treatment by the Supreme Court in Oneida Indian
Nation v. County of Oneida, 414 U.S. 661 (1574)<°" There the

eourt stated:

“It very early became accepted doctrine
in this Court that although fee title
to the lands occupied by Indians when
the colonists arrived became vested

in the sovereign-~first the dis-
covering European nation and later

the original States and the United
States-~a right of occupancy in the
indian tribes was nevertheless
kecounizeG. That right, sometimes
called Indian titie and good against
2i} but the sovereign, could be
terminated only by sovereign act.
Once the United States was organized
and the Constitution adopted, these
tribal rights to Indian Jands became
fhe exclusive province of the federal
law. Indian title, recognized to be
Gnaly a right of occupancy, was ex-
ftinguishable only by the United

States." id. at 667.

   

   
ie Comin ies it ies

Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 25 of 53

‘Rearme Cel eel Fire eda

   

Certificate of Ideaitiinal!
gai eve Seen Bleeds
t PaSSrtenee ae ee

     
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 26 of 53

IN THE COURT OF COMMON PLEAS OF PIKE COUNTY, PENNSYLVANIA

  

 

CRIMINAL
COMMONWEALTH OF PENNSYLVANIA :
mo fs
. . wt er
us. : A se
: No. 690 2019 me. Ee
KEEBA HARRIS, wm
. Jee oy
Defendant : xo
i SY
gO§
ORDER

% ot te
AND NOW, this day of November, 2020, upon consideration of the

Defendant’s Motion for Amended Court Ordered Competency/Psychiatric Evaluation

and stipulation of counsel for the Commonwealth and counsel for the Defendant, it ts

 

hereby ORDERED as follows:

€ 4. ' The Pike County Sheriff's Office shali transport the Defendant, Keeba Harris

to the Norristown State Hospital as soon as practicable for the reasons set

forth below;

fa) The Norristown State Hospital shall conduct an Incompetency Examination of

 

the Defendant pursuant to 50 P.S. 87402;

i 3. The incompetency Examination shall be conducted in accordance with 50 PS.

i §74AG2{a}:

 

 

NSH rev'd 12/2/20

 

———————

ch bb Oo wpe
,Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 27 of 53

 

~ 4, Upon completion of its incompetency Examination, the Norristown State
Hospital is diracted to forward an incompetercy examination report to this
Court as soon as practicable after completion of said report; and

5. This Court shall thereafter make a determination of competency of the

Defendant within the time frames set forth in 50 PS. §7402{g).

 

 

In rendering the above Order, the Court notes that counsel for the Defendant
has established a prima facie question of incompetency and that the Defendant, despite

notice of the scheduled Hearing on the Motion, failed and/or refused to participate

 

 

 

therein.
' BY THE COURT:
HON. GREGORY H, CHELAK,
President Judge
ce Pike County District Attorney m fe
Cressa P. Campbell, Esquire . “aS
| Pike County Jail Pa S
Pike County Probation ees
Pike County Sheriff * ae
Norristown State Hospital en ‘ =
Court Administrator “ait RY
ij

 

 

NSH rev'd 12/2/20

 

 
“O87? tan GBD- pe { Document 1-1 Filed 04/27/21 Page 28 of 53

ea?

ie / NSH ADMINISTRATIVE POLICY DIRECTIVE NO. 1-19- Attachment #4

 

 

  

‘a ne of indlt ividual:

 

ee “i yf oo . %, Unit; Date: +
Fo, A ~» : ; , . ~ é e
. a Be Fy . ft z f - ¥ “b o . .. ” . a Sof ya oF
ve ba wat LA tf % i of 3 Gos I FR LOM fe fy

 

 

or - a ~ —. St
PTL Aare Fre de pegues- trgory SJall mets Laer 5° Seca/ Cte" Ry

Et ae

Sa OM a: . defy f # _ # :
AA Sel E that - re ier The Key von AE (9/22 ery af

: a
OA fer Bo @ cop py Bok Caged Order ofR Loaobs Phe — Oereryam site d
738 rade Shes foes ‘ye sof v dequest are dervecd nad = need thee :
Ae een eert ‘5 be my ré. cards and fegal Peper ‘

. Sneha of individual

  

 

 

 

 

 

| ‘dl dual? Signature/Date: RESOLVED____(ifresolved, STOP HERE)
| di idual's Signature/Date: PROCEED te wera, “ee below and

 

xp anation, by individual, if unresoived:

Havers ( She verbalindicates hat whem Sho tecreves,
sae of declines 0 sign + tins meffer wril be partially resolved
A + Copy ot the eourd orden las Providecl Vi fala

 

 

Client Rights Representative Signature/Da fe/ Time _|

yh? O Cb»)

2)

 
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 29 of 53

MENTAL HEALTH PROCEDURES aC
Act. of Jul. 9, 1996, Bil. 817, No. 249 cl. 50
AN ACT

Relating to mental health procedures; providing for the
treatment and rights of mentally disabled persons, for
voluntary and involuntary examination and treatment and for
determinations affecting those charged with crime or under
sentence.

TABLE OF CONTENTS
Articie I. General Provisions

section 101. Short Title.
Section 102. Statement of Policy.
section 103. Seope of Act.
Section 103.1. Definitions.
Section 104. Provision for Treatment.
Section 105. Treatment Facilities.
Section 106. Persons Responsible for Formulation and
Review of Treatment Plan.
Section 107. Individualized frestment Plan.
‘Section 108. Periodic Reexamination, Review and
Redisposition.
Section 109. Mental Health Review Officer.
Section LiO. Written Applications, Petitions, Statements
and Certifications. »
section Lil. Confidentiality of Records.
Section 112. Rules, Regulations and Forms.
Section 113. Rights and Remedies of Persons in Treatment.
Section 114. immunity from Civil and Criminal Liability.
Section 115. Venue aid Location of Legal Proceedings.
Section 116, Continuity of Care,
_ Section 117. Assisted Outpatient Treatment Impiementation
| Counties.
5 Section 118. Assisted Outpatient Treatment implementation
¥ .
Department.

Article II. Voluntary Examination and Treatment

Section 201. Persons Who May Authorize Voluntary Treatment.

Section 202. To Whom Application May be Made,

Section 203. Explanation and Consent.

Section 204. Notice to Parents.

section 205, Physical BxXamination and Formulation of
individualized Treatment Plan.

Section 206. Withdrawal from Voluntary Inpatient Treatment.

Section 207. Transfer of Person in Voluntary Treatment.

Article IIL. involuntary Examination and Treatment.

Section 361. > Persons Who May be Subject to Involuntary
Emergency Exaninaet ton and Treatment.

Section 302. Involuntary Emergency Examination and Treatment
Authorized by a Physician - Not to Exceed
One Hundred Twenty Hours.

section 303. Extended Involuntary Emergency Treatment
Certified by a Judge or Mental Health Review
Officer - Not to Exceed Twenty Days.

poy ff Lf) poy
Case 1:21-cv- -
cv-03723 GBD-SN Document 1-1 Filed 04/27/21 Page 30 of 53

(ii} an opinion as to his capacity to understand the nature
and object of the criminal proceedings against him and to assist
in his defense;

{iii} when 50 requested, an opinion as to his mental
condition in relation to the standards for criminal
responsibility as then provided by iaw if it appears that the
facts concerning his mental condition may also be relevant to
the question of Legal responsibility; and

(iv} when 5° requested, an opinion as to whether he had the
capacity to have a particular state of mind, where such state
of mind is 4 required element of the criminal charge.

{ (e} amended March 19, 2014, BP.L.50, No.21)

{f) Experts.-~The court may aliow 4a psychiatrist or Licensed
psychologist retained by the defendant and a psychiatrist or
Licensed psychologist retained by the Commonwealth to witness
and participate in the examination. Whenever a defendant who
is financially unable to retain such expert has 4 substantial
objection to the conciusions reached by the court-appointed
psychiatrist or licensed psychologist, the court shall allow
reasonable compensation for the employment of a psychiatrist
or licensed psychologist of his selection, which amount shall
pe chargeabie against the mental health and mental retardation
program of the Locality. (¢f) amended March 19, 2014, p.L.50,
No.21)

(q) Time Limit on petermination.-~The determination of tne
compeLency of a person who is detained under 4 criminal charge
shall be rendered by the court within 90 days after the receipt
of the report of examination unless the fearing was continued
at the person's request.

(nh) nefinition.~~As used in this section, the term “licensed
psychologist" means an jndividual licensed under the act of
March 23, 1972 (P.L.136, No.52), known as the "professional
Psychologists Practice act.” ({h) added March 19, 2014, e.L.50,;
No.21}

Compiler's Note: Section 3 of Act 21 of 2014, which amended
subsecs. (e} and if}, provided that the amendment shall

apply. to actions initiated on oF after the effective
date of section 3.

Section 403. Hearing and Determination of Incompetency La
Proceed; Stay of Proceedings; Dismissal of
Charges.77 (a) competency Determination and Burden of
proof.--Except for an incompetency axamination ordered by the

court on its own motion as provided for in section 402(d), the
individual making an application ta the court for an order
directing an tncompetency examination shall have the purden of
establishing dncompetency to proceed by 4 preponderance of the
evidence. The determination shall be made by the eourt. (a)
amended July 2, 1996, p.b.481, No.77)

(b} Effect as Stay 7 Exception.7—A determination of
incompetency f° proceed shall effect 4 stay of the prosecution
for so long as such incapacity persists, excepting that any
legal objections suitable for determination prior to trial and
without the personal participation of the person charged may
be raised and decided in the interim.

(c} Defendant's Right to Counsel; Reexamination.-~~A person
whe is determined to be incompetent to proceed shall nave 4
continuing right to counsel so iong as the criminal charges are
pending. Foliowing such determination, the person charged shail
be reexamined not less than every 90 days by a psychiatrist
appointed by the court and a report of reexamination shail he
&

Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 31 of 53

continue to be enforced during any period of involuntary
treatment and to whom the person should be released thereafter.

Section 402. Incompetence to Proceed on Criminal Charges
and Lack of Criminal Responsibility as Defense.-- (a) Definition
of Incompetency.-~Whenever 4 person who has been charged with

a crime is found to be substantially unable to understand the
nature or object of the proceedings against him or to
participate and assist in his defense, he shali be deemed
incompetent to be tried, convicted or sentenced so long as such
incapacity continues.

{b} Involuntary Treatment of Persons Found Incompetent to
Stand Trial Who are Not Mentally Disahled.--Notwithstanding the
provisions of Article III of this act, a court may order
involuntary treatment of a person found incompetent to atand
trial but who is not severely mentally disabled, such
involuntary treatment not to exceed a specific period of 60
days. Involuntary treatment pursuant to this subsection may be
ordered only if the court is reasonably certain chat the
involuntary treatment will provide the defendant with the
capacity to stand trial. The court may order outpatient
treatment, partial hospitalization or inpatient treatment. ((b)
amended Nov. 26, 1978, P.L.1362, No.324)

{c) Application for Incompetency examination.--~Appiication
to the court for an order directing an incompetency examination
may be presented by an attorney for the Commonwealth, a person
charged with a crime, his counsel, oF the warden or other
official in charge of the institution or place in which he 1s
detained. A person charged with crime shail be represented
either by counsel of his selection or by court-appointed
counsel.

(4) Hearing; When Required.--The court, either on
application or on its own motion, may order an incompetency
examination at any stage in the proceedings and may do so
without a hearing unless the axamination is objected to by the
person charged with a crime or by his counsel. in such event,
an examination shali be ordered only after determination upon
a hearing that there is a prima facie question of incompetency.
Upon completion of the examination, 4a determination of
incompetency shail be made by the ceurt where incompetency is
established by a preponderance of the evidence. ((d) amended
July 2, 1996, P.L.481, No.7?)

{e) Conduct of Examination; Report.--When ordered by the
court, an incompetency examination shail take place under the
following conditions:

(1) It shall be conducted as an outpatient examination
unless an inpatient examination is, or has been, authorized
under another provision of this act.

(2) It shali be conducted by at least one psychiatrist of
Licensed psychologist and may relate both to competency to
proceed and to criminal responsibility for the crime charged.

(3) The person shall be entitled to have counsel present
with him and shall not be required to answer any questions or
to perform tests unless he has moved for Or agreed to the
examination. Nothing said or done by such person during the
examination may be used as evidence against him in any criminal
proceedings on any issue other than that of his mental
condition.

(4) A report shall be submitted to the court and to counsel
and shall contain a description of the examination, which shall
include:

{i) diagnosis of the person's mental condition;

4 Ae

oe,
wa
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 32 of 53

WORRISTOWN STATE HOSPITAL
1061 STERIGHRE STREET

NOPEZTSTOWHE ,

PA. 19401

610-323-5867

‘Patient Information Leaflet

EEEBA HARRIS

RX NUMBER ;
DRUG DISP :
DRUG COLOR:
DRUG SHAPE:
QTY DISP :
PHARMACIST:
DOCTOR 2

06654157
10MG GLANZAPIN Ont

8
FPOMALONT, ALEX
ROZA

OLANZAPINE PISTNTEGRATING TABLET ~ ORAL
{oh-LAN-~za~-peen)

COMMON BRAND HANE(S}: Zyprexa

WARNING: There may be a slightly increased risk of serious,

possibly fatal side effects (#uch as stroke, heart failure,

fsstfirreqular heartbeat, pneusmiia} when this medication

by older aduifte witt+ dementia. This medication is ser aporoved

 

fur the treniwert cof dementia-related behaviar problems. Os sccoas

Che risks and benefits of this medication, as well as ether
affective and possibly safer treatments fer demenatia- related
behavior propiems, with the dacter.

Tf you are using ctlangagine in combinacion with erher
medication ta treak depressioa, alse caretully read the dru

information For the orher medication,

USES: OGbanzapine is used ro treat cerrain mental /mood conditions
isuch as schitephrenia, Bipolar disorder}, Ik may alsa be tsed in
combination with ofher wedication to treat depression, this
medication can neip to decrease hallacinetions and nein you to

less

he

think more Clearly andl positively about yourself, fee
agilated, and take a more active part in everyday life.

Olanzapine belongs to a class of druqsa called atypical
antipsychotics, It works by helping to restere tle balance of
certain natural aubstances in the brain.
Talk to the doctor about the risks and benefits of treatment
jespecially when used in teenagers}. See alse Precautions

section.

HOW TO USE: Read the Medication Guide provided by veur

jie
pharmacist befora you start taking olanzapine and each time you

NORRISTOWN STATEHOSE

ie weed ct

51-B ROOM # B2 51

RX DATE :
DIRECTIONS :

90/00/00
ONE TABLET AT SAM
DN: PSYCHOSTS

get a refill. If you have any questions, ask yi cioctar or
pharmacist.

Take this medication by mouth with oc without food as di recte
by your doctor, ustially once daily.

This medication comes in a biigter or a bothis Po not remove

the tablet from the packaging until you are ready fo naka it.

Make enre your hands are dry before handling the-cablet, TL your

tablet comes in a blister, peel back the foll to carefully remev

PO AOL Bish the tebiek through the foil necause doin

CEN fimmage tne cabliet. Pisce the Labler in yer weath right

away and alinw it to dissolve. After the tablel Bas aelted, ib

oan be swallowed with of without Lidguid.

The dosege is based on your atedical condition aud response to

reatiment., To reduce your risk of side etfecta, your dachor may

uy
‘livect you fo start this amdigetion 2{ @ iow dome and gradually

imtrease your dose, Follow yeu: doctor's tneteuctioue carefully,

Take chis matication regularly to gst che mosh heasgfit From

a
a

. Fo nelp you temerhber, take it ah the Et

sane crime #ach day,
is important to contiowe taking this medicarics ac preseribed

even if you feel well. Da net stop taking this wedication withoy

consultiag your docter

Tell yerar docetes

 

 

SIDE EFFECTS: Drowsiness, dizziness, lightheadedreass, stomach
upset, dry mouth, constipacion, Cr weight
gain may occur. if any of tnese effects persist uw. worsen, tel!

year dortor of pharmacist prompt iy

Dig¢iness and lightheadedness can increase tue risk of
felling. Get up slowly when rising from a aitting or Lying
position,

Ramembor that your deccar has prescriped this medication
because he or she has judged that the benefit to you 1s greater

than the risk of side effects. Many peaple using this medicarien

(CONTINUED }

exhhidt F

 

 
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 33 of 53

NORRISTOWN STATE HOSPITAL
1501 STERIGERE STREET

NORERISTOUN,

PA. 19401

§10-313-5867

Patient Information Leaflet

REEBA HARRIS

RE HUMBER
DRUG DISP
DRUG COLOR:
DRUG SHAPE:
QTY DISP :
PHARMACTST :
DOCTOR

O6654157
LOMG OLANZAPIN ODT

oe

8
FOMALONT, ALEX
KOGA

ae

OLANZAPIBE DISINTEGRATING TABLET - GERL

do net have serious side effecta.

Tell your docter right away if you have any serious side

effects, including: difficulty swaiiowing, shaking (cremor), slow

Eainting, wental fnoed change

heartheal, Change

 

ieuck as comtyuslen,

restlessness}. nunboess/Lingling of arma/legs, yellowing
eyes/akin, severe stamach/abdomias!l pain, trouble urinating,
interrupted breathing during sleep.

This drag may rarely make your blood sugar rise, which can
cause or worgen diabekes. Ted] your doctor right away if you have
symptoms of high blood sugar such ee increased thirest/urination.
Ti you already have diabetes, check your hlacd evga: requiariy as
directed and share che vyesults with your decter. Yeor dector way

need to adjust your diahehee sedication, exercise progren, or

diet.

This drug may also cause significant weiqnt gain and a rise in
your blood cholesteral for triglyceride) levels, especially in
ceenagera. These <flrcte, aang with diabetes, may increase yor
risk for developing heart disease. Discuss the risks and benefits

of treatment with your doctor, {Sea also Notes section.)

Glanzapine may rarely cause a condition known as tardive
dyskinesia, In some cases, this condition may be permanent. Tell
your doctor right away if you develop any unusual /uncontralled

movements (especially of the face, lips, mouth, tongue, arms or

Lega).
This medication may increase a certain natural substance

(prolactin) made by your body. For famales, this increase in

prolactin may result in unwanted breast milk, missed/stopped

periods, or diffieulty becoming pregnant. For males, it may

result in decreased gexual ability, inability to preduce sperm,
or enlarged breasts, TE you develop any of these symptoms, Celli

your dockor right away,

NOREISTOWN STATEROSE

B1-B ROOM # BZ 5i

RA DATE z
DIRECTIONS :
PAGE 2

00/00/00
ONE TABLET AT 8AM
DE: PSYCHOSIS

Mar
1

medicsi help right aad you have any very serious side
eftfecrs, tactuding: geigurce.

This medication may rarely cause a very sericus condition
ealled neuroleptic malignant syndrome (NMS). Get medical help
right avay if you have any of the following sy‘uroms; Fever,

muscis stiffaess/pain/candermess/weaknese, sivare' tiredness,
5

 

eevere sweating, £: ixvegular heartheat, dark urine

sions of kidney problems (euch as change in the auvnint af urine}
A very serious allergic reaction to this orug.is rare.
However, get medical help right away if you notice any symptoms

of & seyious allergic reaction, incinding: fever; swollen lymph

 

che

fy

noes, vesh, itching/ewe tespecially o

3
facestanque/threat), severe dizziness, trouble breathing.

fi

This is mob a complene List of possibile side effects. If you
natice other effects unt Listed above, contact vour doctor or
pharmacist.

In the US -

Cail your daste: for medical advice about eide ettacts. You
may report side effects to FOA at 1-809-FDA-LOCK or at
wow. fda. gov/meadwatch.

In Canada - Cal] your doctor for medical advice about side
effects, You may report side effects to Health, Canada at
1-866-234-2345,

PRECAUTIONS; Before taking olanzapine, tell your doctor or
pharmacist if you are allergic to it; or if you have any other
allergies. Thig praduct may contain inactive dugeedients, which
can cause allergic reactions or other problems, Taik te your
pharmaciat for more details.

Before using this medication, tell your doctor or pharmacist
your @edical history, especially of: liver problems, Seigures,
difficuity swallowing, dementia,

Sow white blood cell cant,

difficulty urinating (for example, due to enlarged prostate),

(CONTINUED)

 
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 34 of 53

NORRISTOWN STATE HOSPITAL

1001 STERIGERE STREET

NORRISTOWN,

PA. 19401

610-313-5867

Patient Infor
REEBA HARRIS

RE NUMBER a
DRUG DISP :
DRUG COLOR:
DRUG SHAPE:

06654157
i0MG OLANZAPIN ODT

4

QTY DISP : 8
PHARMACIST: FOMALONT, ALEX
DOCTOR : KOZA

GLANZAPINE DISINTEGRATTHG TABLET - ORAL
Glaucoma {narrow angle), stomach/intestinal disease (such as
blockage, paralytic ileus},
of diabetes,

smoking, personal ar family history
heart disease, high cholesterol /trigiyceride levels,
breathing trouble during sleep {sleep apnea}.

This drug may make you dizzy or drowsy. Alcohol or maxi Juana
{cannabis} can make you more dizzy or drowsy. Bo not @rvive, use
machinery, or do anything that needs alertness vatil you can do
it safely. Avetd alechobic beverages. Talk to your dostar if YOU
ave using barijepsy./ ganainias -

Before having eurgery, tell your doctor or dentist about alt
the products you use tinginding prescription drugs,
nonpreseription drugs, and herbal products) .

This wedication may contain aspartame, if you have

phenylketonuria ifAw or any Gther condition that fequires you co

limitfavoid aspartame tor phenylalanine} in your diet, ask your

doctor or pharmacist ahout using this medication safely,

This medication may Wake you sweat less, making you more

iikely to get heat stroke. Avoid doing things that may cause you

Lo overheat, such as hard work Or exercise in hot Weather, or

using hot tubs. When the weather is hot, @rink a lot o£ Fiuids

and dress lightly. TE you overheat, quickly look for a place to

cool down and rest. Get medical help right away if you have a

fever that does nor OO avay. mesial /mond changes, nuadacine, or

wdizsiness,

Teenagers may be sore sensitive te the side effect

fh

pe tris
arug, especiaily wWhidhk? gain, and ales inertased amounts of
cholesterel, triglycerides, and prolactin. See alas Side fifects
section for more derails.

Older aduits may be more sengitive to the side effects of thig

drug, especisiiy @LOWSinesE, Constipation, tivmbie weiner and,

confusion, dizziness, and lightheadedness | Drowsluese , contusion,

 

NORRISTOWN STATEHOSP

ation Leaflet

S1-B ROOM @ B2 51

RE DATE s o0/c0/C0
DIRECTIONS: ONE TARLET AT 8AM
PAGE 3 DX: PSYCHOSTS

digzingss, and lightheadedeess can incraase the risk of falling

tiring pregnancy, this medication should be ce'sac: only when
elaarly needed, Babies born ta wothers who have used this drug
during the last 3 months of pregnancy may rarely develap symptar
including muscle stiffness or BShakinese, drowsiness,
fteeding/breathing difficulties, or cengtant crving. If you noric
any Of these symptoms in your newborn especially during their
first month, tell the doctor right away,

Since untreated menrai/mand preblema {such aa schizophrenia,
bipolar Gisorder, depression? can be a sericus condition, do nor
Si5p taking this medication uniesa directed by veer doctor. 1f
you are planning pregnancy, beocms pregnant, or think you may be
pregnant, immediately discuss with your doctor the benefits and
siske of using this medination during pregnancy.

This drug passes inte breast milk and may have undesirable
ettects on a nursing infarc. Teli the doctor right away Lf your
haby develops symptoms such as muscle stiffnesa aor shakiness,
unusual sleepiness, or difficulty feeding. Consult your dector
before breast-feeding.

DRUG INTERACTIONS + Drug interactions may change how your
medications work or inerease your risk fer gericus side effecrs
This document does not contain all possible drug interactions.
Keep a list of all the products you use (incliadsngs

Tipticn/nomprascr i pei an drugs

ang berkal proche) an? stare

 

LE with yeur doctor and Pharmacist. Ro not start, Stop, of change
Ssage Of any medicines withewr Four doctor's approval.
A prevuck thet wey inkeract with chie drug ig: meloclopcamide ,
Pye

Teli your doctor or phayeaciat if you ara naking other

Braguets that cause dcawsiness such ag spioid pain ar cough
relievers (such as eadeine, hydrocedone) , aicohol, marijuana
itaomebiss, dregs for Bieep or anxiety (such as aiprazolam,

Aurazepam, zolpidem}, muscle telaxante {such ne carisoprodol,

(CONTINUED)

 

 

 

 

 
: Case 1:21-cv-03723-GBD-SN DociimeéntI-1 Filed 04/27/21~-Page-35 of SS ee

NORRISTOWN STATE HOSPTTAT,
1001 STERIGERE street
NORRISTOWN, PA. 19401

610-313-5867
8 : ; a
Patient Information Leaflet
KEEBA HARRIS NORRISTOWN STATEHOSP 51-RB ROOM # BZ 51
RX NUMBER : 06654157 RX DATE : 06/00/00
DRUG DISP ; 1OMG OLAWZAPIN onr DIRECTIONS: ONE TABLET AT SAM
DRUG COLOR: PAGE 4 DA: PSYCHOSTS -
DRUG SHAPE:
QTY DISP : a
PHARMACIST: POMALONT, ALEX
DOCTOR s KOZA
OLSMAAPIEE DISIBPEGRATING TABLET - ORAL Gxvaia unlege instructed to de so. Properly disrard this product
when it ig axpired or no longer needed. Eensult yor pharmacist
cyclobenzaprine), ar antitigtamines {such 48 cebitizine, or i¢cal waste disposal company.
diphenhydramine) .
Check the isbele om all your madictnes (auch 4s allergy a: Safarmation last revised Gctober 2018,
cough-and-cold preducts} heacause they aay contain ingredienrs Copyraghtic! 2018 First Databank, inc.

that cause drewsinese. Ask Feat phaseacier sou wesinag x hvpe:

uraducta safely.

OVERDOSE: if someane has overdosed and han serious Symptoms such
&5 passing out ox trouble breathing, ceil 911. Ocherwise, call a
nolson control cenlal right away, us residents can cell their
local poison contrel center at i-d00- 322-1237. Canada residents
fan cail a provineial poison contrst center. Sywetoas of overdase
may include: severe drowsiness /dizziness, faetfirregutar

heartbeat, lings l funcentrolied Movements, seizures,

NOTES: Do not share this medication with others,
Laboratory and/or medical tests (such as blood sugar, weight,
blood pressure, blood cholesterol /triglyceride levels, liver
Function tests} should be performed periodically to monitor your
BEQgres& Of check for side effects. Censulk your declor for more t
details.

MESSED DOSE: If you miss a Gose, take it as soon 4a you ee
remember. Tf 1t is near the time of the next dose, skip the
Missed dose. Take your next dose at the regular time, Lo net

double the dose to catch up.

STORAGE: Store at room Lemperature away from light and moisture.
De et store in the bathroon, Keep all medications away fram

children and pets.
Do not flush medications down Lhe toilet or pour them into a

ye Bhs

Tiiportant: How to Use This information

Shi is & summary gd doas NOT have all possible information about chis product. This isfertiation dees not assure trat thie preduct

 

is eafe, effective, sr appropriate for you. This infavmation is wot individual gedical advice and doce not substitute for the advice
oF your health cage professional. Always ask your Reelin care grolessional for complete information about this product and your
feeifia health needs,

co]

Cogeyesoht by Farst Dana Bank - The Hearst Corporation

 

 

 

 
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 36 of 53

   
  

awison [7] Yransfae [73 Bischargs pana:
| . oa fF :
SOURCE: [| Patient Interview | ia. (ROOK NO: ran eae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i
t
|
: ere : Bez Oe, Bete oleae rie Beto on Piro e Setting
boo, . Lopement ' Saivure
ane " NORRESTOWN STATE HOSPITAL. 23> IClsticide Attenest [sr ttn
| Norristown , Pennsylvania 18401-8308 Fata -
| L
| Allergies: -
" Np bo NOT WRT A CER. Ts C
. . UML ESS 2 YELLE COPY i S ATTAS?
f 4 Medication History Recorded/Verified by: : 7
DOSAGE
SPH
—__t

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-03723-GBD-SN Document 1-1

Dutchess County Clerk

Filed Liber
8/10/2047 49

Page
2455

Dooument Title

DECLARATION OF OWNERSHIP AFFIDAVIT

 

Filed 04/27/21 Page 37 of 53

Miscellaneous - 18-2017-29

 

Error?

Correction Name Date Fited
SCOTT TONIA aNd2617
22 KINSALE COURT WAPPINGERS FALLS BOOT?
3 HOOSE BLVD FISHKILL BOI2017
20 OLD FIELD ROAD POUGHKEEPSIE BG/2017
204 HOBBS LANE CLINTON CORNERS 8/10/2017 ,
86 RED FOX LANE SALT POINT /tOf2017

Printed on 8/44/2017 9:30:13 PM Pagetoff
_. ReR Tia Stott

Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 38 of 53
i CoN / 7 23
1724S madison Ave. Hiat- is) FG 2YSS

Wew YORK, NewYork 10034
DECLARATION OF OWNERSHIP AFFIDAVIT

1, Tonia’ Scott, being first duly subscribed and swom under cath, state that l am

the owner of real properties commonly known as stated below which said

properties, are focated in Butchess County. New York, more particularly

  

described as of land and natural resources.

 

 

 

 

 

 

 

 

 

 

Address: Block and Lot:

7? Kinsale Court, Wappingers Fails Parcel ID 6.257-4-511.464
3 Hoose Boulevard, Fishkill Barcel 1D 6.256-1-307.549
30 Old Field Road, Poughkeepsie Parcel 1D 6.262-4-533.244
304 Hobbs Lane, Clinton Corners Parcel ID 6.567- G- ~704.875
86 Red Fox Lane, Salt Point Parcel ID 6.465- 3 460,18

 

 

My ownership of this property is evidenced from inheritance and in accordance to

ae

Aboriginal title and Original Indian title. Legal precedence illustrates the== =
following:

1. AS an Indigenous American Indian woman, I, Tonia’ Scott have Aborigifal ae

ie: Bd of ony

title to my ancestral land of North America/ Turtle Island.
2. Aboriginal title is a common law doctrine that the land rights of indigenous

peoples to customary tenure persist after the assumption of

sovereignty under settler colonjalism. All jurisdictions are in agreement that

“e MAU

aboriginal title is inalienable, except to the national government, and that it |

may be held either individuatly or collectively. Aboriginal! title is also referred

#

to as indigenous title, native title and original Indian title

a. “Non- Indian bodies have no authority to title land, only to pay

a
ber

 

Compensation”. United States v. Alcea Band of Villamooks
Page 1 of 4 A
Case 1:21-cv-03723-GBD-SN Document 1-1 Filed,04/27/21 Page 39 of 53

an

300K (9 pe Z¥sé

. Consider, aiso, these words of Justice Mansfield in Oneida:

“This tight of occupancy which the Indians retain until validly
extinguished has been variously termed aboriginal title, unrecognized

title, original Indian title, or simply Indian title.”

. Worcester v. Georgia, 31 U.S. 515 (1832), the Supreme Court

called Indian nations “the undisputed pessessors of the soil, from time
immemorial’. It also held that the Indians “were admitted to be the
rightful occupants of the soil, with a legal as well as just claim to

retain possession of it, and to use It according to thelr own- discretion”

. United States vy, Cook, 86 U.S. 561 (1874), the court heid: “This

right of use’ and occupancy by the Indians is unlimited. They may

exercise it at their discretion”, Id. at 593. .

 

Cook, supra, (2) “Indians are the equivalent of life

tenants an their lands”

 

hk. “The Court guarantee the. occupants

protection fram intrusion.” Id. at 1371-72

 
 

Moadoc Tribes, supra, which took a
similarly expansive view of Indian title right of occupancy as it existed

prior to any treaty.

. In Minnesota v Hitchcock, 185 U.S, 373 (1962),” the court

acknowledged that confessedly the fee of the land was In the United

States (North America), subject to a right of occupancy by the

Page 2 of 4
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 40 of 53

BooK (7 Fa 2¥S7

Indians”. Id. at 388-89,

cramer v, United

   

States (1923) was the first Supreme Court

decision to acknowledge the doctrine of individual aboriginal title, not

held in common by tribes,

3. The United States of America is a charter member of the United Nations. A
United Nations resolution (UN resolution) is a formal text adopted hy a

United Nations (UN) body. The United }

 

 

f@, signed by United States President Barak Obama is a
legally binding United Nations General Assembly Resolution, General!
Assembly Resolutions have the same weight as full-fledged sources of
international law:

a. “In this Declaration Indigenous Peopies are those who

Embody historical continuity with societies which existed Prior to
the conquest and settlement of their territories by Europeans...”

&. Indigenous peoples HAVE THE RIGHT TO THE LANDS, territories
and RESOURCES which they have traditionally owned, occupied or
otherwise USED OR ACQUIRED- Articie 26 (1)

c. indigenous peoples HAVE THE RIGHT To OWN, USE, develop and
control the LANDS, territories and RESOURCES that they possess
by reason of traditional ownership or other traditional occupation or

use. AS WELL AS THOSE WHICH THEY HAVE OTHERWISE
ACQUIRED. -Article 26 (2)

Page 3 of 4
Case 1:21-cv-
1:21-cv-03723-GBD-SN Document 1-1 Filed 04/27/21 Page 41 of 53

 

 

 

 

Owner's Signature a

NOTARY ACKNOWLEGEMEN

?

J

EXECUTED this day A of Akul __, 2017.

sratcor NOD YOK

t
county or NED Yon
t
On this day, personally appeared before no TOMI SCOTT , to me known

?

to be the person(s) described in and who executed the within instrument, and
acknowledged that he/she signed the same as his/her voluntary act and deed, for ie uses
and purposes therein mentioned.

Witness my hand and official seal hereto affixed on this day of ee (8 uc _ 20 1?

   
  

HENRY CALDERON
Notary Public, State of New York
No. G1CAG043709

Qualified in New York Coun
Commission Expires_©7'70 22

Page 4 of 4 END OF DOCUMENT /
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 42 of 53

IN THE COURT OF COMMON PLEAS OF PIKE COUNTY, PENNSYLVANIA
CRIMINAL

COMMONWEALTH OF PENNSYLVANIA

¥.

TONIA SCOTT
Defendant

ate re ee ee
a ee 2

COMMONWEALTH OF PENNSYLVANIA
Vv.

SEKOU RASHID-ABDULLAH

Defendant

Dee eR Ree ee eee eh hae eh hh a
ee ee

a

COMMONWEALTH OF PENNSYLVANIA
Y.
KEEBA HARRIS

Defendant

Cee eee eh ee a Re eer ea ar
re ee

ear re ee ee a ee

COMMONWEALTH OF PENNSYLVANIA
V.
TROY ANTHONY SUTTON

Defendant

a
rr

re

oe ee ee
Pe ee ee

7NO:MD- FQ7- LOK

MJ-60304-CR-201-2019
OTN #X 301235-4

Pr
ee a

: MJ-60304-CR-205-2019

> OTN #X 301199-3

eee ewe kee eee RE Eee ee
pre ek eee ee ee ee a

:NO.MD- HHL 2918
: MJ-60304-CR-204-2019

: OTN #X 301237-6

ee eee eee re a eR
see eae ee

: MJ-60304-CR-207-2019

© OTN #X 301207-4

cee ee ee ee ee aE
De ke te oe ee Ee
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 43 of 53

COMMONWEALTH OF PENNSYLVANIA > NO.MD- }U2- Jon 4

Vv. : MJ-60304-CR-206-2018

ADAM ABDUR RAHIM > OTN #X 301241-3

Defendant

ee be eee abe ee eee ee tee eee eee eer ee ETT
tee ee ee ee ee ee

a eee a a ee eee

COMMONWEALTH OF PENNSYLVANIA 2 NO. MD- Jubey 22 ny a

v. - MJ-80304-CR-202-2019

MUSA ABDUR-RAHIM : OTN €X 301216-6

Defendant

eek eee ed eee eee ee eee eh eee eae ee eee e ergs shri
pe a ee ee ee ea a ee ee

ee

COMMONWEALTH OF PENNSYLVANIA: NO.MD- (473 2.544

v. : Md-60304-CR-203-2019

4

SUSHANE STERON ADAMS-HEYLINGER =: OTN #X 30122804 os _

Hd 12 AON6I02

  

Defendant
jo
MOTION TG CHANGE LOCATION OF PROCEEDINGS BEFORE AN ISSUING

 

AUTHORITY

AND NOW, comes the Commonwealth of Pennsylvania, by and through, Pike
County District Attorney, Raymond J. Tonkin, pursuant to Pa. R. Crim. P. 131 and

moves this Court as follows:

4. The Commonwealth, by way of criminal complaint, has charged each of
the above captioned Defendants with the following offenses:
(a) Aggravated Assault, 18 Pa. C.S, Section 2702(a)(1) two counts,

(b) Terrorism, 18 Pa. C.S. Section 2717(a){1);
Case 1:21-cv-03723-GBD-SN Document 1-1 Filed 04/27/21 Page 44 of 53

(c) Kidnapping, 18 Pa. C.S. Section 2901(a)(1):
(d) Burglary, 18 Pa. C.S. Section 3502(a}(3); and
(e) Conspiracy to commit related offenses.
2. A preliminary hearing for each of the above matters has been scheduled
before the Honorable Paul D. Menditto, Sr. on November 26, 2019 at
41:00 am. wees
2 The Commonwealth believes, and therefore avers, that numerous witnesses
will be needed to testify at each preliminary hearing.
4. That each of the above captioned cases are related and the Commonwealth
has charged that each defendant acted in concert in parts of each case.
5 The cases are best scheduled for a similar date and time.
6. The court facilities for District Court 60-3-04 are very limited in size.
7. The Commonwealth believes, and therefore avers, that another facility is
needed for the comfort of the witnesses.
8. The facilities at District Court 60-3-04 are insufficient to provide for the

necessary security of the witnesses and the detention of each Defendant.

o

| certify that this filing complies with the provisions of the Public Access Policy
of the Unified Judicial System of Pennsylvania: Case Records of the
Appetlate and Trial Courts that require filing confidential information and
documents differently than non-confidential information and documents.
Wherefore, the Commonweaith respectfully requests this Honcrable Gourt to
Order that the preliminary hearing in each rnatter be held at the Pike County
Courthouse in Milford, Pennsylvania at a time to be scheduled by the Pike County Court
Administrator and the Honorable Paul D. Menditto, Sr., Magisterial District Judge.

Lo submitted,

(gt

(Bae J. fe
Ban Attomey

 
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 45 of 53

IN THE COURT OF COMMON PLEAS OF PIKE COUNTY, PENNSYLVANIA
CRIMINAL

COMMONWEALTH OF PENNSYLVANIA
Vv.

TONIA SCOTT

Defendant

ee eee ee ee ee ee he ee
Pe er a

COMMONWEALTH OF PENNSYLVANIA
Vv.
SEKOU RASHID-ABDULLAH

Defendant

eer we ee ek ee a ee a ee
ee ee ee

COMMONWEALTH OF PENNSYLVANIA
¥.

KEEBA HARRIS

Defendant

a
eee ea ee ee a ee  E

COMMONWEALTH OF PENNSYLVANIA
¥.
TROY ANTHONY SUTTON

Defendant

NO: MD- 3 }~ org
MJ-60304-CR-201-2019
OTN #X 3012354

Pr

a ee
eee ee ee

ee ee ee

: MJ-+60304-CR-205-2019

: OTN #X 301199-3

ak tt ee a ae ee ee

we ke te ee a Re ee RR ee

: MJ-60304-CR-204-2019

: OTN #X 301237-6

a 2
er

> NO, MD- WAY - UGA
- MJ-60304-CR-207-2019

: OTN #X 301207-4
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 46 of 53

COMMONWEALTH OF PENNSYLVANIA
Vv.
ADAM ABDUR RAHIM

Defendant

ee
oe ee ee ke ee

COMMONWEALTH OF PENNSYLVANIA
V.
MUSA ABDUR-RAHIM

Defendant

ee
a

COMMONWEALTH OF PENNSYLVANIA
Vv.
SUSHANE STERON ADAMS-HEYLINGER

Defendant

 

AND NOW, this

Se RP ee eR ee OR ER ET
Pe a a

: MJ-60304-CR-206-2019

> OTN #X 3012414-3

Po ee ee
bee ee ee ee ee ee

: MJ-60304-CR-202-2019

: OTN #X 301216-6

wee eh a ke he
eee ee ee ke ee Re ee ee ee

pei a. 2 Oj 4

> MJ-60304-CR-203-2019

: OTN #X 30122804

Loe ee ee ke et ee
ate ee eR ee eee hee rh

day of November, 2019, upon consideration of

the within Motion to Change Location of Proceedings before an Issuing Authority it is

hereby ORDERED the preliminary hearing in each of the above captioned matlers shall
be held before Magisterial District Judge Paul D. Menditto, Sr. at the Pike County

Courthouse in Milford, Pennsylvania in

room on

 
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 47 of 53

the day of , 2019, at a.m/p.m.

By The Court:

 

Gregory H. Chelak, P.J.

C: District Attorney
Honorable Paul D. Menditio, Sr.

Themas E. Mincer, Esq., Conflict Counsel for Sekou Rashid-Abdullah
Defendant Tonia Scott

Defendant Keeba Harris
Defendant Troy Sutton
Defendant Adam Rahim
Defendant Musa Abdur-Rahim

Defendant Sushane Adarms-Heylinger
Court Administrator
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 48 of 53

CERTIFICATE OF SERVICE
|, Mary C. Swartwood hereby certify that ] am this day serving the foregoing

motion upon the persons and in the manner indicated below which satisfies the
requirements of Pa. R. Crim. P. 577:

Service by ordinary U.S. First Class Mail addressed as follows:

 

HONORABLE Pau D. MENDITTO, SR. — viA EMAIL AND US. First CLass Mal
DISTRICT COURT B0-3-04 wk

213 SULVER LAKE Roap a
DINGMANS FERRY,PA 18328

 

CONFLICT COUNSEL FOR SEKOU RASHID-ABDULLAH - V/A EMAIL AND ULS. “Bier GL Glass Man.
THOMAS E. MINCER, Esa. 37

106 West HIGH STREET
MiLForD, PA 18337

Tonia Scott — Pike COUNTY CORRECTIONAL FACILITY, LORDS VALLEY, PA

KEEBA HARRIS ~— PIKE COUNTY CORRECTIONAL FACILITY — LORDS VALLEY, PA

TROY SUTTON ~ PIKE COUNTY CORRECTIONAL FACILITY — LORDS VALLEY, PA

ADAM ABDUR RAHIM ~ PIKE COUNTY CORRECTIONAL FACILITY —Lorps VALLEY, PA

MUSA ABDUR-RAHIM — PIKE COUNTY CORRECTIONAL FACILITY - LORDS VALLEY, PA

SUSHANE STERON ADAMS-HEYLINGER — PIKE COUNTY CORRECTIONAL FACILITY —-LORDS
VALLEY, PA

pate: If [xi |]

Pfs. Alulastoroel

Mary C(Swartwood
Deputy Administrative Clerk
Case 1:21-cv-03723-GBD-SN Document 1-1 Filed 04/27/21 Page 49 of 53

SEE, Pa .R. Crim. P. 1200

=

Rule 1106 is the prompt trial rule, which was adapted by our Supreme Court, Pursuant to its rule-making
powers under Article 5, Section 10 (c) of the Pennsylvania Constitution. A key provision is that a criminal
defendant must be tried within 180 days of the date of filing the criminal complaint. If he is not, then
the charges raust be dismissed with prejudices.

See Lewis v, City of Harrisburg, 158 Pa. Commonwealth Ct. . 318 (4993) 613 A.2d 807 (tell tonia te
correct) this statement ASAP

Pa. R. CRIM P. 324 (a)

* & person of agreed by a search and seizure, whether or not executed pursuant to a warrant, may Move
for the return of the property on the ground that she is entitle to lawful possession , thereof.

EY bE Ss
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 50 of 53

‘skep Q9 Wl a “6007 ‘IL ‘Bay pososdde ‘2 § “Lp “Td “WLI G'S) €E-6007 PV
‘ANO“SIA

“SSB]O PUSS aU} JO satus 01 Ajdde you seop woxyassqns sip (Z)

‘pourjep wosiad aq} Jeno woKorpsim! Saaey SyEmoo
amp jo émsvon sj woy ‘(e) woresqns Jepun pourejep 1euostid Yows Joy ‘smMoyy yZ Jo kep od ZF
Wey} sIoUr jou Jo ToHesuadWiED aAteoal 0} payyHue ore sdirjsaa.o} pue sanio ‘sysnozog (7)

quawasangquaay (q)
‘s8reyo UL Ieoygfo ou £q ATESSOOSU PUTLOF
Jt ‘maey OL Zurprocov jo pasodstp oq wes Aoq) [TUN persone suosied Jo UOTOs}ap ayy 1oj sTOnNyySUr
yeuorsazros Ajunos pue sd] drysumo}, pue ySno1oq Jo “soy gy PesdXe 0} JOU potiad 8 107

‘98h OU]. SALTY [EUS s[solre oFeUl 01 WeamuourMIO| sip fo sme] ay Aq peztrourne suosiad 12410
pue sorjog amg vrmmajAsuueg oy) Jo srequieul “so[qeIsto “sya g ~~ “opi PO4FUBS (8)

-SUOTINITISU [LUOTYIILALED AJUUOS Jo asn WoTMEDTOFUe wT “PSTT §
Case 1:21-cv-03723-GBD-SN Document 1-1 Filed 04/27/21 Page 51 of 53

 

 

  
  
  

 

. “POOT SOUS sId}99]709 pue siajamol ‘sropen gan peur d &
one ae oan Jott oboe pases an en poweiyuye are an ‘stied [Jes 10 Ang "ou <20p reatsors ‘suoningen poseicee sae or pen
5 HE}UOD PUL WUC AidAg poyepdt won
SHBPOHEMIOQ EU PUE sisIFopoitied jeuorssazoud JO dhoxd Surpeay . yo istsu0o [eAWOD“teduve tense eee vate i peendie
(as a) OLZIZ 9zct Ouye A planmeoeday [Feyey peyeunysy
eo SOTO Oy
OVW Sy 1 sen av 1S? "PEO
ae pes aa "H > serson NO (19) ®20}sm8c Jo z9qorny
‘ : A: 66 fyanicy oppade pode 72d FD pre aces
a KO am OTE MEE 4 hype
oN TX -2 WLI SIO edeosomryg ftruncoseciperoee
fa 6 Shak femyord ay une $30) (papper
Ld, tee obec once qetios® fypy Pips Aaa ‘enig yep mnpe soy
. I
ywoonpsues] seojouiery uy ie WN POSE X GOGL X OF CC] toMEMevayy
LVEVO 0888 PMH VS TVUALYN PO Pte A,
~~ aR arena SUSE cer emt aes PAAR He EER:
amryddeg pemyze N ON
\ ‘
C200! PPA Many poy ayy )
SaEaAY ROMP CTT } |
HONG oummeyy jf
oi OF 7 ee waclelyy Dane 7 va
¥10B Td CS PHP HoHEN TO A
_ ae

 

 
Case 1:21-cv-03723-GBD-SN Document1-1 Filed 04/27/21 Page 52 of 53

   

aurnddeg an ——

   
 

Paowayuge anigy :
ane eg
£ ¥ gu “i iG dutoasiione
Q LECaET ERE oi oade
5 Mer Sper danoerany
: WHEE XEn6, yf Dando
i EX 606d X aj 'ger stam ee
if Padoge wna : SuoMans eo

 
Case 1:21-cv-03723-GBD-SN j Document 1-1 Filed 04/27/21 ree 53,6f 53
} Nistv re

Anites tates + Cimr oy the
Qi lun Disdyrvet at New Vor kK.

Cevtitjente of
Sevvre €.
Woeket Number:

-e “Rose nuy 4. Qeodd Stunter, he ve Lb v @ eve; fu seber

“Pena, of 7 vAury that Cin A vr | 2.624 4
A dott! of Le Hd | pry y Th Sevveb -
A Cop oy € MV Use Complame, SUMMONS Anup the lisé& |
of alo Kime bs ent the Exbabit horse th tht below.
parties buy PRreety mallus. wad:

Raw MUND Tenikya
Pike Crank Disé at Add ara
Sbb,Broaw Sheen NY
Mriters, PA 18337-1522 |

2. Nessie Kerdke
Nia re tewnl Sbake Hos pr vf
LOOl Stevrazce Stvect
Norrrstecon/PA 1946}
%, Crag Lowe ;
“Py Ke oun Covveatronal Frarh by
ITS Pike o monty ‘Blyp d
Loy bs Valley) PA ISHQ.

 

 

rar i

“Tepay’s PALE Sigaintave
